Exhibit 10.2


EXECUTION VERSION
DRAFT
PUT AND CALL OPTION DEED
RELATING TO SHARES IN HERMES FUND MANAGERS LIMITED
DATED 2 JULY 2018
BT PENSION SCHEME TRUSTEES LIMITED
as trustee for and on behalf of the BT PENSION SCHEME


FEDERATED HOLDINGS (UK) II LIMITED


and


FEDERATED INVESTORS, INC.























 
 
 
 

exhibit102co33052365v_image1.gif [exhibit102co33052365v_image1.gif]


Allen & Overy LLP







--------------------------------------------------------------------------------


 





CONTENTS
Clause    Page
1.
Interpretation    3

2.
Grant of the Options    7

3.
Request for Determination of Fair Value    7

4.
Exercise of the Options    7

5.
Ability to Defer Exercise    7

6.
Right of First Refusal (ROFR)    8

7.
Drag and Tag Rights    9

8.
Other Voluntary Sale to Buyer    10

9.
Effect of Exercise of an Option, ROFR Sale or Drag/Tag Sale    10

10.
Consideration for Option Shares    11

11.
Completion    11

12.
Enjoyment of Rights Attaching to the Shares    11

13.
Termination    12

14.
Incorporation of Provisions    12

Schedule
1.
Form of Call Exercise Notice    13

2.
Form of Put Exercise Notice    14

3.
Warranties    15

Part 1
Seller’s Warranties    15

Part 2
Buyer Parties’ Warranties    15

4.
Fair Value    17



Signatories    22
















0122421-0000002 CO:33052365.1
2
 




--------------------------------------------------------------------------------

 

















THIS AGREEMENT is made on 2 July 2018
BETWEEN:
(1)
BT PENSION SCHEME TRUSTEES LIMITED incorporated in England & Wales with
registered number 06009363 and which has its registered office at One America
Square, 17 Crosswall, London, England, EC3N 2LB in its capacity as trustee for
and on behalf of the BT Pension Scheme (the Scheme) which is governed by a deed
and rules dated 5 April 2016 (as amended) (the Seller);

(2)
FEDERATED HOLDINGS (UK) II LIMITED (registered in England under registered
number 11227851) whose registered office is at 5th Floor One New Change, London,
United Kingdom, EC4M 9AF (the Buyer); and

(3)
FEDERATED INVESTORS, INC. a company incorporated in the Commonwealth of
Pennsylvania, USA (FII, and together with the Buyer, the Buyer Parties (which
expression shall mean either or both of the Buyer and FII, as applicable)).

WHEREAS:
(A)
Hermes Fund Managers Limited (the Company) is a private limited company
incorporated in England with registered number 01661776.

(B)
The Seller is the trustee of the Scheme. The custodian of the Seller is the
legal owner of 24,659,578 Ordinary Shares of £1 each in the capital of the
Company which are held on trust to pay the benefits under the Scheme (the
Remaining Shares).

(C)
The Buyer Parties and Seller wish to grant to each other options in respect of
the Option Shares on the terms of this agreement.

(D)
FII is the ultimate holding company of the Buyer and has agreed to the direct
obligations to the Seller on the terms set out in this agreement.

IT IS AGREED as follows:
1.
INTERPRETATION

1.1
In this agreement:

Agreed Form means in relation to any documents, the form of that document which
is initialled for the purposes of identification by or on behalf of each of the
parties;


0122421-0000002 CO:33052365.1
3
 




--------------------------------------------------------------------------------

 





Business Day means a day (other than a Saturday or a Sunday) on which banks are
generally open in London and New York for normal business;
Buyer Parties Trigger Event means a Change of Control or an uncured material or
repeated breach by the Buyer Parties of the Shareholders’ Agreement;
Buyer Parties’ Warranties means the warranties set out in Part 2 of Schedule 3;
Call Exercise Notice means a notice given in accordance with clause 4 and
substantially in the form of Schedule 1;
Call Option means the option granted by the Seller to the Buyer Parties under
subclause 2.1;
Cap Value means 110% of the Transaction Multiple multiplied by Company EBITDA;
Change of Control means either the Buyer (or any Permitted Transferee to whom
Ordinary Shares have been transferred) ceasing to be a Wholly Owned Subsidiary
of FII or FII becoming a Subsidiary of another company;
Company EBITDA means the consolidated net income of the Group (including the
Group's share of profits/losses of associates and joint ventures) plus any
interest or financing costs, taxation and depreciation, amortisation, and the
relevant expense of the New LTIP, less any interest income or investment gains,
each as shown in the last audited group accounts of the Company prior to the
Exercise Date;
Completion means completion of the sale and purchase of the Option Shares in
accordance with subclause 11.1;
Completion Date means the end of the last calendar day of the month in which the
Relevant Date occurs;
Consideration means the Equity Proportion multiplied by the Relevant Fair Value;
Drag/Tag Exercise Notice has the meaning given in clause 7;
Drag/Tag Exercise Date means the date on which either the Seller serves the
Buyer Parties, or the Buyer Parties serve the Seller, with a Drag/Tag Exercise
Notice;
Drag/Tag Exercise Period has the meaning given in clause 7;
Drag/Tag Notice has the meaning given in clause 7;
Drag/Tag Sale has the meaning given in clause 7;
Drag/Tag Sale Period has the meaning given in clause 7;
Encumbrance means any mortgage, charge (fixed or floating), pledge, lien,
option, right to acquire, right of pre-emption, assignment by way of security or
trust arrangement for the purpose of providing security or other security
interest of any kind (including any retention arrangement);
Equity Proportion means the total number of Option Shares divided by the
aggregate of: (i) the total number of Ordinary Shares in issue at the Exercise
Date plus (ii) the aggregate number of Ordinary Shares in respect of which
rights to subscribe, or otherwise acquire, have been granted or allocated


0122421-0000002 CO:33052365.1
4
 




--------------------------------------------------------------------------------

 





(whether conditionally or unconditionally, and inclusive of any unallocated
shares related to the New LTIP) to or for the benefit of, or reserved for,
employees of the Group as at the Exercise Date, provided that only the portion
of Ordinary Shares under subclause (ii) (excluding any unallocated shares
related to the New LTIP) that does not exceed 2% of the Ordinary Shares under
subclause (i) shall be included in subclause (ii) for the purposes of this
definition;
Exercise Date means a Put/Call Exercise Date, a ROFR Exercise Date or a Drag/Tag
Exercise Date;
Exercise Notice means a Call Exercise Notice or a Put Exercise Notice (as the
case may be);
Exercise Period means the 20 Business Days following any determination of Fair
Value in accordance with Schedule 4 until and including the Last Exercise
Period;
Fair Value means the fair value of the Ordinary Share equity of the Company
determined under Schedule 4;
Group means the Company and its Subsidiaries;
Last Exercise Period means the Exercise Period following determination of Fair
Value pursuant to clause 3.3, unless (a) there has been a deferral right
exercised pursuant to clauses 5.1 or 5.2 and (b) the Completion has not occurred
prior to the sixth anniversary of the SPA Date, in which case Last Exercise
Period means the Exercise Period following the determination of Fair Value
pursuant to clause 3.4;
New LTIP has the meaning given to it in the SPA;
Option means the Call Option or the Put Option;
Option Shares means any Ordinary Shares held by the Seller or its Permitted
Transferees at the Exercise Date;
Ordinary Shares means the ordinary shares of £1 each in the capital of the
Company;
Parties means the parties to this agreement;
Permitted Sale Period has the meaning given in clause 6;
Permitted Transferees has the meaning given in the Shareholders’ Agreement;  
Put Exercise Notice means a notice given in accordance with clause 4 and
substantially in the form of Schedule 2;
Put Option means the option granted to the Seller by the Buyer Parties under
subclause 2.2;
Put/Call Exercise Date means the date on which the Seller or the Buyer Parties
are served an Exercise Notice;
Relevant Date means, with respect to an Option exercise, the date ten Business
Days after the Exercise Date unless subclauses 5.1 or 5.2 could be triggered in
which case it means the date ten Business Days after the last date on which that
subclause could be triggered, or, with respect to a ROFR Sale, the date ten
Business Days after the ROFR Exercise Date, or, with respect to a Drag/Tag Sale,
the date ten Business Days after the Drag/Tag Exercise Date, as applicable;


0122421-0000002 CO:33052365.1
5
 




--------------------------------------------------------------------------------

 





Relevant Fair Value means the Fair Value, the determination of which commenced
the Exercise Period during which the relevant Exercise Notice was served or, in
the case of an ROFR Sale or Drag/Tag Sale, the Fair Value determined in
accordance with clause 6 or 7 (as applicable);
Remaining Shares has the meaning given in Recital (B);
ROFR means right of first refusal;
ROFR Acceptance Notice has the meaning given in clause 6;
ROFR Exercise Date means the date on which the Buyer Parties serve the Seller
with a ROFR Acceptance Notice;
ROFR Exercise Period has the meaning given in clause 6;
ROFR Notice has the meaning given in clause 6;
ROFR Offer has the meaning given in clause 6;
ROFR Sale has the meaning given in clause 6;
ROFR Sale Period has the meaning given in clause 6;
Seller’s Warranties means the warranties set out in Part 1 of Schedule 3;
Seller Trigger Event means an uncured material or repeated breach by the Seller
of the Shareholders’ Agreement;
Shareholders’ Agreement means the shareholders’ agreement entered into on the
same date as this agreement between the Seller, the Company and the Buyer
Parties;
SPA means the agreement for the sale and purchase of shares in the Company
between the Seller and the Buyer Parties;
SPA Date means the date of the SPA;
Subsidiary has the meaning given in the Shareholders’ Agreement;
Third Party Buyer Transaction means a bona fide, arm’s length negotiated,
agreement or arrangement with an independent, non-affiliated third party that
the Buyer desires to enter into for the sale by the Buyer, and purchase by such
third party, of at least a majority of the Ordinary Shares held by the Buyer;
Third Party Seller Transaction means a bona fide, arm’s length negotiated,
agreement or arrangement with an independent, non-affiliated third party that
Seller desires to enter into for the sale by the Seller, and purchase by such
third party, of all of the Option Shares;
Transaction Completion Date means the “Completion Date” under, and as defined
in, the SPA;
Transaction Multiple means 12.8;
Transaction Value means £410,000,000;


0122421-0000002 CO:33052365.1
6
 




--------------------------------------------------------------------------------

 





Trough Value means 90% of the sum of (i) the Transaction Value and (ii) any
amounts received by the Company in respect of subscriptions for Ordinary Shares
after the Transaction Completion Date;  
Valuation Request Notice means a notice requesting determination of the Fair
Value in accordance with Schedule 4;
Valuation Request Period means:
(a)
the ten Business Days following the third anniversary of the SPA Date;

(b)
the ten Business Days following the fourth anniversary of the SPA Date;

(c)
the ten Business Days following the fifth anniversary of the SPA Date; or

(d)
if there has been a deferral right exercised pursuant to clauses 5.1 or 5.2, the
ten Business Days following the sixth anniversary of the SPA Date; and

Wholly Owned Subsidiary has the meaning given in the Shareholders’ Agreement.
2.
GRANT OF THE OPTIONS

2.1
In consideration of the grant of the Put Option, the Seller grants to the Buyer
Parties an option for the Buyer Parties to require the Seller to sell the Option
Shares to the Buyer on the terms of this agreement.

2.2
In consideration of the grant of the Call Option, the Buyer Parties grant to the
Seller an option for the Seller to require the Buyer to purchase the Option
Shares from the Seller on the terms of this agreement.

3.
REQUEST FOR DETERMINATION OF FAIR VALUE

3.1
During any Valuation Request Period either the Buyer Parties or the Seller may
serve a Valuation Request Notice.

3.2
In addition:

(a)
the Seller may serve a Valuation Request Notice at any time within 20 Business
Days following it becoming aware of a Buyer Parties Trigger Event, and

(b)
the Buyer Parties may serve a Valuation Request Notice at any time within 20
Business Days following either of the Buyer Parties becoming aware of a Seller
Trigger Event.

3.3
A Valuation Request Notice shall be deemed to have been served on the fifth
anniversary of the SPA Date.

3.4
If there has been a deferral right exercised pursuant to clauses 5.1 or 5.2, a
Valuation Request Notice shall be deemed to have been served on the sixth
anniversary of the SPA Date.

4.
EXERCISE OF THE OPTIONS

4.1
Subject to clauses 4.2, 4.3, 5.1 and 5.2, the Buyer Parties may elect (in their
discretion) to serve a Call Exercise Notice or the Seller may elect (in its
discretion) to serve a Put Exercise Notice during any Exercise Period. For the
avoidance of doubt, no Party shall be required or obligated under this agreement
to serve an Exercise Notice to exercise an Option.



0122421-0000002 CO:33052365.1
7
 




--------------------------------------------------------------------------------

 





4.2
If a Buyer Parties Trigger Event has occurred, and the Seller serves a Valuation
Request Notice pursuant to clause 3.2(a), the Buyer Parties may not serve a Call
Exercise Notice in the Exercise Period following the determination of Fair Value
pursuant to clause 3.2(a).

4.3
If a Seller Trigger Event has occurred, and the Buyer Parties serve a Valuation
Request Notice pursuant to clause 3.2(b), the Seller may not serve a Put
Exercise Notice in the Exercise Period following the determination of Fair Value
pursuant to clause 3.2(b).

5.
ABILITY TO DEFER EXERCISE

5.1
Unless a Seller Trigger Event has occurred and the Fair Value has been
determined pursuant to clause 3.2(b), if the Fair Value is lower than the Trough
Value and if the Buyer Parties serve a Call Exercise Notice during the relevant
Exercise Period, then the Seller may elect by notice to the Buyer Parties within
20 Business Days of the Exercise Date to trigger this subclause in which case
the Call Exercise Notice shall be cancelled and the Buyer Parties may not serve
a further Call Exercise Notice during the relevant Exercise Period provided that
this subclause may only be triggered once.

5.2
Unless a Buyer Parties Trigger Event has occurred and the Fair Value has been
determined pursuant to clause 3.2(a), if the Fair Value is higher than the Cap
Value and if the Seller serves a Put Exercise Notice during the relevant
Exercise Period then the Buyer Parties may elect by notice to the Seller within
20 Business Days of the Exercise Date to trigger this subclause in which case
the Put Exercise Notice shall be cancelled and the Seller may not serve a
further Put Exercise Notice during the relevant Exercise Period provided that
this subclause may only be triggered once.

5.3
Subclauses 5.1 and 5.2 do not apply with respect to any Exercise Notice served
during the Exercise Period that follows determination of Fair Value pursuant to
clause 3.4. For the avoidance of doubt, subclauses 5.1 and 5.2 also shall not
apply to the ROFR Sale contemplated in clause 6, the Drag/Tag Sale contemplated
in clause 7 or the other voluntary sale to the Buyer contemplated in clause 8.

6.
RIGHT OF FIRST REFUSAL (ROFR)

6.1
If an Exercise Notice is not served during the Last Exercise Period, then, from
and after the end of the Last Exercise Period (Permitted Sale Period), the
Seller may sell all (but not less than all) of the Option Shares held by the
Seller pursuant to a Third Party Seller Transaction, subject to the Buyer
Parties’ ROFR, as provided in this clause 6, or to the Buyer pursuant to clauses
7 or 8 below.

6.2
At any time during the Permitted Sale Period, and subject to the terms and
conditions specified in this clause 6, the Buyer Parties shall have a ROFR if
the Seller intends to enter into, a Third Party Seller Transaction. Each time
the Seller intends to enter into any Third Party Seller Transaction, the Seller
shall first offer to sell all of the Option Shares to the Buyer Parties in
accordance with this clause 6 prior to accepting, or entering into, such Third
Party Seller Transaction.

6.3
The Seller shall, within five Business Days of the Seller’s deciding to enter
into, any Third Party Seller Transaction, serve written notice (the ROFR Notice)
on the Buyer Parties stating that the Seller intends to enter into, a Third
Party Seller Transaction. The ROFR Notice shall constitute a Valuation Request
Notice for the purposes of this agreement. The ROFR Notice also shall specify
(i) the name of the independent, unaffiliated third party involved in the Third
Party Seller Transaction; and (ii) the proposed date, time and location of the
completion of the sale of the Option Shares to such third party, which shall not
be less than 120 days from the date of the ROFR Notice.



0122421-0000002 CO:33052365.1
8
 




--------------------------------------------------------------------------------

 





6.4
The ROFR Notice shall constitute the Seller’s offer to the Buyer Parties for the
Seller to sell the Option Shares to the Buyer for an amount equal to the
Consideration in accordance with the terms of this agreement (ROFR Offer),
including this clause 6, which ROFR Offer shall be irrevocable until the end of
the ROFR Exercise Period.

6.5
Upon receipt of the ROFR Notice and following determination of Fair Value, the
Buyer Parties shall have 20 Business Days (the ROFR Exercise Period) to elect to
accept the ROFR Offer by serving a written notice (a ROFR Acceptance Notice) on
the Seller stating that the Buyer accepts the ROFR Offer. Any ROFR Acceptance
Notice shall be binding upon delivery and irrevocable by the Buyer Parties.

6.6
If the Buyer Parties do not deliver a ROFR Acceptance Notice during the ROFR
Exercise Period, the Seller may, during the 60 Business Day period immediately
following the expiration of the ROFR Exercise Period (the ROFR Sale Period),
sell all of the Option Shares to the third party specified in the ROFR Notice,
subject to the third party agreeing to take an assignment of, and be bound by,
the Shareholders Agreement without amendment (other than to substitute the third
party for Seller). If the Seller does not consummate the sale of all of the
Option Shares to such third party within the ROFR Sale Period, the Seller shall
be required to serve a new ROFR Notice, the initial Third Party Seller
Transaction will be deemed to have been terminated, and the rights provided
under this clause 6 shall be deemed to be revived. For the avoidance of doubt,
in such case, the Option Shares shall not be sold by the Seller to any third
party unless the Seller delivers to the Buyer Parties a new ROFR Notice in
accordance with, and otherwise complies with, this clause 6.

6.7
For the avoidance of doubt, (i) the sale of the Option Shares to the Buyer as
contemplated in this clause 6 shall be referred to as the ROFR Sale, and (ii)
the Ordinary Shares owned by Seller sold as contemplated in this clause 6 shall
be considered Option Shares, for purposes of this agreement.

6.8
The Seller shall not be permitted to sell or otherwise transfer any Option
Shares to any third party (excluding any Permitted Transferees) during the
Permitted Sale Period except pursuant to a bona fide, arms’ length transaction
during a ROFR Sale Period and until after expiration of the ROFR Exercise
Period, and otherwise in accordance with, and subject to, this clause 6 or
clause 7. Any such sale or transfer not made in accordance with this clause 6 or
clause 7 shall be void.

6.9
The Seller agrees that if the Seller transfers Ordinary Shares to Permitted
Transferees, the Seller shall require such Permitted Transferees to enter into a
deed of adherence in respect of this agreement, including this clause 6 and
clause 7, prior to transferring any Ordinary Shares to such Permitted
Transferees, provided that this requirement shall not apply in respect of any
transfer of Ordinary Shares from one nominee of the Scheme to another nominee of
the Scheme.

7.
DRAG AND TAG RIGHTS

7.1
At any time during the Permitted Sale Period, and subject to the terms and
conditions specified in this clause 7, if the Buyer Parties intend to enter into
any Third Party Buyer Transaction, the Buyer Parties shall first notify the
Seller in accordance with clause 7.2 and, thereafter, (a) the Seller shall have
a right to elect to require the Buyer Parties to acquire all of the Option
Shares from the Seller in accordance with this clause 7 prior to completing such
Third Party Buyer Transaction, and (b) the Buyer Parties shall have a right to
elect to require the Seller to sell all of the Option Shares held by the Seller
to the Buyer in accordance with this clause 7 prior to completing such Third
Party Buyer Transaction.

7.2
The Buyer Parties shall, within five Business Days of Buyer deciding to enter
into any Third Party Buyer Transaction, serve written notice (the Drag/Tag
Notice) on the Seller stating that the Buyer



0122421-0000002 CO:33052365.1
9
 




--------------------------------------------------------------------------------

 





Parties intend to enter into a Third Party Buyer Transaction. The Drag/Tag
Notice shall constitute a Valuation Request Notice for the purposes of this
agreement. The Drag/Tag Notice also shall specify (i) the name of the
independent, unaffiliated third party involved in the Third Party Buyer
Transaction; and (ii) the proposed date, time and location of the completion of
the sale of the Ordinary Shares to such third party, which shall not be less
than 120 days from the date of the Drag/Tag Notice.
7.3
After receipt of the Drag/Tag Notice and following determination of Fair Value,
the Seller shall have 20 Business Days (the Drag/Tag Exercise Period) to elect
to require the Buyer Parties to acquire all of the Option Shares from the
Seller, and the Buyer Parties shall have the Drag/Tag Exercise Period to elect
to require the Seller to sell all of the Option Shares to the Buyer, in each
case at an amount equal to the Consideration. The Seller may exercise its
election, and the Buyer Parties may exercise their election, by serving written
notice (a Drag/Tag Exercise Notice) on the other Party during the Drag/Tag
Exercise Period stating that it is exercising its right to make its election
under this clause 7. Any Drag/Tag Notice shall be binding upon delivery and
irrevocable by the Party serving it.

7.4
If no Party delivers a Drag/Tag Exercise Notice during the Drag/Tag Exercise
Period, the Drag/Tag Notice shall lapse and the Buyer Parties may, during the 60
Business Day period immediately following the expiration of the Drag/Tag
Exercise Period (the Drag/Tag Sale Period) complete the Third Party Buyer
Transaction, subject to the third party agreeing to take an assignment of, and
be bound by, the Shareholders Agreement without amendment (other than to
substitute the third party for the Buyer Parties or otherwise provide that the
third party has the same obligations and rights as the Buyer Parties). If the
Buyer Parties do not consummate the Third Party Buyer Transaction within the
Drag/Tag Sale Period, the Buyer Parties shall be required to serve a new
Drag/Tag Notice, the initial Third Party Buyer Transaction will be deemed to
have been terminated, and the rights provided under this clause 7 shall be
deemed to be revived. For the avoidance of doubt, in such case, the Ordinary
Shares held by the Buyer Parties shall not be sold by the Buyer Parties to any
third party unless the Buyer Parties deliver to the Seller a new Drag/Tag Notice
in accordance with, and otherwise complies with, this clause 7.

7.5
For the avoidance of doubt, (i) the sale of the Option Shares to the Buyer
Parties as contemplated in this clause 7 shall be referred to as the Drag/Tag
Sale, and (ii) the Ordinary Shares owned by Seller sold as contemplated in this
clause 7 shall be considered Option Shares, for purposes of this agreement.

7.6
The Buyer Parties shall not be permitted to sell or otherwise transfer any
Ordinary Shares to any third party (excluding any Permitted Transferees) during
the Permitted Sale Period except pursuant to a bona fide, arms’ length
transaction during a Drag/Tag Sale Period and until after expiration of the
Drag/Tag Exercise Period, and otherwise in accordance with, and subject to, this
clause 7. Any such sale or transfer not made in accordance with this clause 7
shall be void.

7.7
The Buyer Parties agree that if the Buyer Parties transfer Ordinary Shares to
Permitted Transferees, the Buyer Parties shall require such Permitted
Transferees to enter into a deed of adherence in respect of this agreement,
including this clause 7 and clause 6, prior to transferring any Ordinary Shares
to such Permitted Transferees, provided that this requirement shall not apply to
any Permitted Transferee that is bound by this agreement by operation of law.

8.
OTHER VOLUNTARY SALE TO BUYER

8.1
For the avoidance of doubt, the Seller (in its discretion) may approach the
Buyer Parties, and the Buyer Parties (in their discretion) may approach the
Seller, at any time to discuss the sale of the Ordinary Shares owned by the
Seller to the Buyer.



0122421-0000002 CO:33052365.1
10
 




--------------------------------------------------------------------------------

 





8.2
While the Parties have no obligation to entertain any such discussions, or to
agree upon the sale of the Ordinary Shares held by the Seller and its Permitted
Transferees, if the Parties agree to consider the sale of such Ordinary Shares
by the Seller to the Buyer, the Parties agree that the consideration for such
Ordinary Shares will be equal to the Consideration determined in accordance with
the Fair Value procedures in Schedule 4 to this agreement and that, if the
Parties thereafter agree to proceed with such sale, the sale will be completed
on terms consistent with this agreement (i.e., as if the sale was pursuant to an
exercise of an Option in accordance with this agreement (including, without
limitation, clause 11, except that clauses 5.1 and 5.2 would not apply)).

9.
EFFECT OF EXERCISE OF AN OPTION, ROFR SALE OR DRAG/TAG SALE

9.1
Subject to clause 5, exercise of an Option, the service of a ROFR Acceptance
Notice, or the service of a Drag/Tag Exercise Notice shall oblige the Seller to
sell (or procure the sale of) with full title guarantee and the Buyer Parties to
cause the Buyer to purchase the Option Shares.

9.2
The Option Shares shall be sold free from all Encumbrances and together with all
rights attaching to them as at the Exercise Date (in each case subject to clause
12).

9.3
If an Exercise Notice has been served (and not cancelled pursuant to clause 5)
or Completion has occurred then subclauses 3.3, 3.4, 4.2, 4.3 clause 6 and
clause 7 do not apply after the Exercise Date or Completion Date as applicable.

9.4
Once served, an Exercise Notice, a ROFR Acceptance Notice or a Drag/Tag Exercise
Notice may not be withdrawn.

10.
CONSIDERATION FOR OPTION SHARES

The consideration for the sale of the Option Shares (whether pursuant to the
exercise of an Option, a ROFR Sale or a Drag/Tag Sale) shall be equal to the
Consideration.
11.
COMPLETION

11.1
Completion of the sale and purchase of the Option Shares following the exercise
of an Option, the service of a ROFR Acceptance Notice, or the service of a
Drag/Tag Exercise Notice, shall take place at the offices of the Company in
London at 1.p.m. on the Completion Date.

11.2
On the Completion Date, the Seller shall procure the delivery to the Buyer
Parties of:

(a)
a duly executed transfer or transfers in respect of the Option Shares in favour
of the Buyer;

(b)
the share certificate(s) representing the Option Shares (or an indemnity in the
case of any found to be missing); and

(c)
the written resignation of the Seller's nominated director from his office as a
director of each Group company of which he is a director, and waiving any claim
for compensation for loss of office, with effect from the Completion Date.



0122421-0000002 CO:33052365.1
11
 




--------------------------------------------------------------------------------

 





11.3
On the Completion Date (or, if the Completion Date is not a Business Day, on the
next Business Day) the Buyer Parties shall pay in full the Consideration.

11.4
All amounts payable to the Seller under this clause 11 shall be paid in
immediately available funds to such bank account as is notified by the Seller to
the Buyer Parties and the Company at least three Business Days prior to the
Completion Date.

11.5
The obligations of the Buyer Parties under this agreement shall be several not
joint or joint and several, and shall be considered direct obligations of each
Buyer Party, enforceable fully and directly against each Buyer Party without the
need to join the other Buyer Party or to pursue remedies first against the other
Buyer Party. For the avoidance of doubt, and without limiting the foregoing: (i)
with respect to any payment or contribution obligation, the Buyer shall pay or
contribute, and FII shall procure that Buyer shall pay or contribute, the
consideration or other amounts payable or to be contributed, (ii) it is
understood that it is the Buyer Parties’ intention that the Buyer will acquire
the Option Shares and the Buyer will pay any consideration for the Option Shares
or other amounts payable under this agreement, and (iii) each of the Buyer
Parties shall have a direct obligation to the Seller to pay or contribute the
sum due, but payment or contribution by either Buyer Party of any sum due will
satisfy the obligations of both Buyer Parties to make such payment or
contribution.

11.6
FII undertakes that where any obligation in this agreement is expressed to apply
to the Buyer or Buyer Parties or any other affiliate of FII, it will procure
that the Buyer or such entity complies with such obligation. The Seller
undertakes that where any obligation in this agreement is expressed to apply to
any affiliate of Seller, it will procure that such entity complies with such
obligations as if it had been a party to this agreement.

12.
ENJOYMENT OF RIGHTS ATTACHING TO THE SHARES

Until such time as Completion occurs, the Seller shall be entitled to exercise
all voting and other rights attached to any Ordinary Shares and shall be
entitled to receive and retain all dividends and other distributions in respect
of any Ordinary Shares owned by the Seller payable by reference to a record date
prior to the date at which the Fair Value is to be determined.
13.
TERMINATION

This agreement will terminate, and the Parties will cease to have any further
obligations under this agreement, once the Seller has sold all the Ordinary
Shares held by it and its Permitted Transferees either to the Buyer or pursuant
to a Third Party Seller Transaction and Completion has taken place in accordance
with this agreement.
14.
INCORPORATION OF PROVISIONS



0122421-0000002 CO:33052365.1
12
 




--------------------------------------------------------------------------------

 





14.1
The provisions of clauses 1.1, 1.3 to 1.7, 9.1 to 9.4, 10.1 to 10.3, 12 to
16.10, 17 and 18 of the SPA shall apply to this agreement as if repeated in it
and defined terms in those clauses shall have the meanings given to them in the
SPA unless otherwise defined in this agreement. For the avoidance of doubt, for
purposes of this agreement, the Seller’s Warranties and Buyer Parties’
Warranties set forth in Schedule 3 to this agreement shall apply with respect to
clauses 9.1 to 9.4 and 10.1 to 10.3 of the SPA when incorporated into this
agreement pursuant to the preceding sentence.

14.2
Without limiting the foregoing, in accordance with clause 1.4(i) of the SPA,
references to the Parties in this agreement (including all Schedules) include
their successors in title and permitted assigns (including Permitted
Transferees).

IN WITNESS of which this agreement has been executed as a deed and has been
delivered on the date stated at the beginning of this agreement.


0122421-0000002 CO:33052365.1
13
 




--------------------------------------------------------------------------------

 





Schedule 1

FORM OF CALL EXERCISE NOTICE
To:    The Seller
Date:
Dear Sir or Madam,
We, the Buyer Parties refer to the Put and Call Option Deed dated 2 July 2018
and made between yourselves and ourselves (the Option Agreement) and to the Call
Option granted by you to us under that Option Agreement.
We hereby give notice under and pursuant to clause 4 of the Option Agreement
that we exercise the Call Option granted by you to us to require the Seller to
sell all of the Option Shares to the Buyer in accordance with the Option
Agreement.
Yours faithfully,


For and on behalf of






The Buyer




For and on behalf of








FII


0122421-0000002 CO:33052365.1
14
 




--------------------------------------------------------------------------------

 





SCHEDULE 2    
FORM OF PUT EXERCISE NOTICE
To:    The Buyer Parties
Date:
Dear Sir or Madam,
We refer to the Put and Call Option Deed dated 2 July 2018 and made between
yourselves and ourselves (the Option Agreement) and to the Put Option granted by
you to us under that Option Agreement.
We hereby give you notice under and pursuant to clause 4 of the Option Agreement
that we exercise the Put Option granted by you to us to require the Buyer to
purchase all of the Option Shares from the Seller in accordance with the Option
Agreement.
Yours faithfully,


For and on behalf of






The Seller


0122421-0000002 CO:33052365.1
15
 




--------------------------------------------------------------------------------

 





SCHEDULE 3    
WARRANTIES


0122421-0000002 CO:33052365.1
16
 




--------------------------------------------------------------------------------

 





PART 1    
SELLER’S WARRANTIES
1.
Capacity

1.1
The Seller has the requisite power and authority, including under the trust deed
and the rules of the Scheme, to enter into and perform this agreement and all
the documents to be executed by it pursuant to this agreement and this agreement
constitutes, and each such document when executed will constitute, legal, valid
and binding obligations of the Seller in accordance with its terms, which grants
recourse against the assets of the Scheme.

1.2
The execution and delivery of this agreement, and any of the documents to be
executed by the Seller pursuant to this agreement, by the Seller and the
performance of and compliance with their respective terms and provisions do not
and will not conflict with or result in a breach of, or constitute a default
under, the articles of association of the Seller or any law, regulation, court
order or judgment that applies to or binds the Seller or any of its property or
the Scheme, or the trust deed and rules of the Scheme.

1.3
Other than as contemplated by this agreement, no consent, action, approval or
authorisation of, and no registration, declaration, notification or filing with
or to, any court or governmental or administrative authority is required to be
obtained, or made, by the Seller to authorise the execution of this agreement by
the Seller.  

2.
The Company's Shares

2.1
On the date of this agreement, Britel Fund Trustees Limited (in its capacity as
custodian for the Scheme) is the legal owner of the Remaining Shares. On the
date of this agreement, the Seller has the right to procure the transfer of the
beneficial and legal interests in the Remaining Shares to the Buyer free from
all Encumbrances. The Remaining Shares represent (after completion of the SPA
has occurred) all of the Ordinary Shares held by the Seller.

2.2
On Completion, the Seller has the right to procure the transfer of the
beneficial and legal interests in the Option Shares to the Buyer free from all
Encumbrances.



0122421-0000002 CO:33052365.1
17
 




--------------------------------------------------------------------------------

 





PART 2    
BUYER PARTIES’ WARRANTIES
1.
The Buyer Parties

1.1
Each Buyer Party has the requisite power and authority to enter into and perform
this agreement and all the documents to be executed by it pursuant to this
agreement and this agreement constitutes, and each such document when executed
will constitute, legal, valid and binding obligations of each Buyer Party in
accordance with its terms.

1.2
The execution and delivery of this agreement, and any of the documents to be
executed pursuant to it by each Buyer Party and the performance of and
compliance with its and their respective terms and provisions do not and will
not conflict with or result in a breach of, or constitute a default under, the
constitutional documents (including any bye-laws) of each Buyer Party or any
law, regulation, court order or judgment that applies to or binds such Buyer
Party or any of its property.

1.3
No consent, action, approval or authorisation of, and no registration,
declaration, notification or filing with or to, any court or governmental or
administrative authority is required to be obtained, or made, by a Buyer Party
to authorise the execution or performance of this agreement by such Buyer Party.

2.
Other interests

2.1
The Buyer is purchasing the Option Shares for itself beneficially and not wholly
or partly as agent for any other person.

2.2
There is no agreement, arrangement or understanding (whether or not of a legally
binding nature) for the Option Shares (or any interest in the Option Shares) to
be sold, transferred or otherwise disposed to, or held for the benefit of, any
person other than the Buyer.





0122421-0000002 CO:33052365.1
18
 




--------------------------------------------------------------------------------

 





SCHEDULE 4    
FAIR VALUE
1.
APPOINTMENT OF ADVISER

1.1
Following service (or deemed service) of a Valuation Request Notice, the Seller
and the Buyer Parties shall agree the Fair Value based on the valuation
principles set out in this Schedule 4 Appendix 1 attached hereto. Failing any
such agreement within 15 Business Days of service (or deemed service) of the
Valuation Request Notice, the Seller and the Buyer Parties shall agree within
the following 10 Business Days on the identity of an independent valuer of
international repute having experience in valuing asset managers such as the
Company to determine the Fair Value on the basis set out below and in the
Appendix to this Schedule (the Adviser). If the Seller and the Buyer Parties do
not agree the identity of the Adviser within this period, then, unless the
Seller or the Buyer Parties have an accounting/auditor or valuation relationship
with such firm at the time:

(a)
the Adviser shall be Deloitte LLP; and

(b)
if Deloitte LLP are unwilling or unable to act, the Adviser shall be Duff &
Phelps Corporation; and

(c)
if Deloitte LLP and Duff & Phelps Corporation are unwilling or unable to act,
the Adviser shall be Houlihan Lokey, Inc,

or the Adviser shall be such other firm as the Seller and the Buyer Parties may
agree from time to time for this purpose.
2.
DISPUTE RESOLUTION PROCESS

2.1
If the Buyer Parties or the Seller wish to dispute the Adviser's valuation (the
First Valuation) on the basis that it materially misrepresents the Company’s
true Fair Value, the Buyer Parties or Seller as applicable shall deliver within
15 Business Days of receiving the First Valuation a written notice to that
effect to the other (a Dispute Notice). If a Dispute Notice is not served within
such 15 Business Day Period the First Valuation shall be the Fair Value for the
purpose of this agreement. If a Dispute Notice is served within such 15 Business
Day period, the Buyer Parties and the Seller shall agree within 10 Business Days
of such service (or deemed service) on the identity of another independent
valuer of international repute having experience in valuing asset managers such
as the Company to determine the Fair Value on the basis set out below (the
Second Adviser). If the Seller and the Buyer Parties do not agree the identity
of the Second Adviser within this period, then, unless the Seller or the Buyer
Parties have an accounting/auditor or valuation relationship with such firm at
the time:

(a)
the Second Adviser shall be Deloitte LLP; and

(b)
if Deloitte LLP are unwilling or unable to act, the Second Adviser shall be Duff
& Phelps Corporation; and

(c)
if Deloitte LLP and Duff & Phelps Corporation are unwilling or unable to act,
the Second Adviser shall be Houlihan Lokey, Inc,

or the Second Adviser shall be such other firm as the Seller and the Buyer
Parties may agree from time to time for this purpose.


0122421-0000002 CO:33052365.1
19
 




--------------------------------------------------------------------------------

 





2.2
In the event that the Second Adviser's valuation (the Second Valuation) is 15
percent or less higher or lower than the First Valuation, the Buyer Parties and
the Seller agree that the arithmetic mean of the First Valuation and Second
Valuation shall be the Fair Value for the purposes of this agreement.

2.3
In the event that the Second Valuation is more than 15 percent higher or lower
than the First Valuation, the Buyer Parties and the Seller shall use all
reasonable endeavours to meet and discuss the valuations referred to above and
to try and reach agreement on a mutually acceptable valuation (which, if agreed
upon, shall be the Fair Value for the purposes of this agreement). If the
Parties are unable to agree on a mutually acceptable valuation within 15
Business Days of the date on which the Second Adviser provides the Second
Valuation, the Fair Value for the purposes of this agreement shall be arithmetic
mean of the First Valuation and the Second Valuation.

3.
COSTS AND ACCESS

3.1
Each of the Buyer Parties and the Seller shall bear the costs and expenses of
all advisers, witnesses and representatives retained by them.

3.2
The fees, costs and expenses of the Adviser and, if applicable, the Second
Adviser (the Relevant Adviser) shall be shared equally by the Buyer Parties, on
the one hand, and the Seller, on the other hand, and the Buyer Parties, on the
one hand, and Seller, on the other hand, each agree to pay half of the Relevant
Adviser’s fees, costs and expenses to the Relevant Adviser. The Buyer Parties
and the Seller shall procure that the Company shall give such assistance and
access to premises, papers, books, accounts, records, returns and other
documents as the Relevant Adviser may reasonably require in order to determine
Fair Value.

4.
NON-DISCLOSURE OF VALUATIONS

4.1
The quantum of, and instructions, calculations and working papers in respect of,
any valuation provided by a Relevant Adviser shall be confidential information
pursuant to clauses 13.1 and 13.2 of the SPA.

4.2
The Second Adviser shall not be made aware of, or given any indication as to,
the quantum of the Adviser's valuation.

4.3
The terms of appointment of a Relevant Adviser shall require it to keep all
details of its valuation confidential subject to customary exceptions.

5.
GENERAL

5.1
The Seller and Buyer Parties shall co-operate in good faith to do everything
necessary to procure the effective joint appointment of the Relevant Adviser by
the Seller and Buyer Parties. The Buyer Parties and Seller shall agree terms of
engagement with the Relevant Adviser as soon as reasonably practicable after the
Relevant Adviser is nominated and shall not withhold or delay their consent to
such terms if they are reasonable and consistent with the provisions of this
agreement. The Buyer Parties and Seller shall each counter-sign the terms of
appointment of the Relevant Adviser as soon as they are agreed. Promptly upon
appointment of the Relevant Adviser, the Buyer Parties and the Seller shall
instruct the Relevant Adviser to give his opinion of the likely Fair Value on
the basis of the instructions set out in the appendix to this Schedule.

5.2
The Relevant Adviser shall act as an expert and not as an arbitrator. Except in
the case of fraud or manifest error, and subject to clauses 5.1, 5.2 and 5.3 of
the agreement, the Fair Value determined in accordance with this Schedule shall
be final and binding on the Buyer Parties and the Seller. The



0122421-0000002 CO:33052365.1
20
 




--------------------------------------------------------------------------------

 





Relevant Adviser shall invite the Buyer Parties and the Seller to submit written
materials regarding the Fair Value and shall, to the extent the Relevant Adviser
considers appropriate, have regard to such written materials, and (subject to
the appendix to this schedule) to such other matters as the Relevant Adviser
considers appropriate.




0122421-0000002 CO:33052365.1
21
 




--------------------------------------------------------------------------------


 





APPENDIX 1 TO SCHEDULE 4
FAIR VALUE MANDATE INSTRUCTION
BT Pension Scheme Trustees Limited as trustee for and on behalf of the BT
Pension Scheme (Seller), Federated Holdings (UK) II Limited (Buyer), and
Federated Investors, Inc. (FII, and, together with Buyer, as applicable, the
Buyer Parties) wish to engage [name of firm] (the Adviser) to provide a
valuation opinion in relation to the fair value of Hermes Fund Managers Limited
(the Company).
The Adviser is hereby requested to provide within 30 days of its appointment, an
opinion (the Opinion) as to the fair value of the ordinary share equity of the
Company, as at the month end prior to the Adviser’s appointment, assuming:  
(a)
a sale between a willing buyer and a willing seller on arm’s length terms;

(b)
no valuation adjustment for transaction costs or commissions;

(c)
a liquid and established market for the shares of the Company with no discount
for size, illiquidity or minority status or premium for control; and

(d)
if applicable, all classes of current equity have been converted into the freely
transferable voting ordinary shares which would be listed.

This Opinion is being provided for the purpose of a put and call option deed
between the Seller and the Buyer Parties (the Put and Call Option Deed) and is
not to be taken to be relevant for any other purpose.
The Adviser will also be provided with current business projections by the
Company, which shall include projected assets under management/advisement (AUM),
new business flows and net revenues by product or service, operating expenses,
bonuses, EBITDA, post-tax earnings and planned capital expenditure, such
projections having been approved by the Board. These projections should be
reviewed by the Adviser in the context of other market participants to ensure
that the projections have been prepared on a ‘normalised’ basis in line with a
combination of historical performance and market based assumptions. The Adviser
should deem the required regulatory capital to be equal to: (a) the requirements
under the Company’s most recent Internal Capital Adequacy Assessment Process
(ICAAP) submission to the UK Financial Conduct Authority (FCA) inclusive of any
regulatory capital planning buffer required by the FCA plus (b) the lower of (i)
a discretionary safe margin buffer of capital, as determined in good faith by
the Company's board, or (ii) a discretionary safe margin buffer of capital equal
to 30%, in each case (in the case of clause (a) and (b)(i)) that would be
prevailing at the time of the exercise of the applicable option under the Put
and Call Option Deed.
The Adviser shall invite the Buyer Parties and the Seller to submit written
materials regarding the fair value of the Company and shall, to the extent the
Adviser considers appropriate, have regard to such written materials, and to
such other matters as the Adviser considers appropriate. The Adviser shall meet
and have access to the chief executive officer of the Company to discuss the
projections, business outlook, risks and any valuation views they may wish to
express and shall consider such views. The Adviser shall also meet and have
access to representatives of the Buyer Parties and the Seller to hear any views
they may wish to express and shall consider such views. The Adviser shall be
entitled to rely on the reasonableness and accuracy of all information provided
and will not be expected to perform due diligence of any kind.
In addition, the Adviser shall take into account the circumstances of any recent
or contractually (including by written notice) confirmed future leavers or
joiners (whether clients, customers or employees), and the potential effect of
such leavers or joiners on the fair value of the Company.


0122421-0000002 CO:33052365.1
22
 




--------------------------------------------------------------------------------

 





In forming its Opinion, the Adviser shall be entitled to place greater reliance
on those valuation methodologies it deems to be more appropriate in light of the
required assumptions set out above and the information provided by the Company.
Such methodologies would be expected to include:
(a)
a discounted cash flow analysis, taking into account the projections provided;
and

(b)
a market approach using comparable publicly traded companies and recent market
transactions (taking into account the assumptions set out in paragraphs (a) to
(d) above). In selecting these comparable companies and market transactions, the
Adviser shall be entitled to rely entirely on its own judgement in terms of
their comparability and the valuation conclusions to be drawn therefrom.

The Adviser’s deliverable should state its Opinion as to the fair value of the
ordinary share equity of the Company and detail:
(a)
the approaches the Adviser has adopted;

(b)
the fair value range and the fair value point estimate within this range; and

(c)
the key assumptions made and required by this instruction to be made and key
items of information used by the Adviser,

in forming its Opinion.






0122421-0000002 CO:33052365.1
23
 




--------------------------------------------------------------------------------


 





SIGNATORIES
EXECUTED as a DEED and DELIVERED on the date set out at the head of this
agreement.


EXECUTED as a DEED by BT PENSION SCHEME TRUSTEES LIMITED in its capacity as
trustee for and on behalf of the BT Pension Scheme acting by the director herein
named in the presence of:
)
)
)
)
)


  /s/ John Wroe


Name: John Wroe
Witness:
Signature:
Name:
Address:


Occupation:
  /s/ Mrs. Kate Tollis
  Mrs. Kate Tollis
One America Square London EC2N 2LB


  Manager



































 
 
SIGNATURE PAGE – OPTION DEED
 




--------------------------------------------------------------------------------

 





EXECUTED as a DEED by FEDERATED HOLDINGS (UK) II LIMITED acting by the director
named in the presence of:
)
)
)
)
)
  /s/ Denis McAuley, III


Name: Denis McAuley, III


Designation: Director
Witness:
Signature:
Name:
Address:


Occupation:
  /s/ George F. Magera
  George F. Magera
  1001 Liberty Avenue Pittsburgh, PA 15222


  Deputy General Counsel - Federated



 
 
SIGNATURE PAGE – OPTION DEED
 




--------------------------------------------------------------------------------

 







EXECUTED as a DEED by FEDERATED INVESTORS, INC. acting by the authorised
signatory named in the presence of:
)
)
)
)
)
  /s/ Thomas R. Donahue


Name: Thomas R. Donahue


Designation: Chief Financial Officer
Witness:
Signature:
Name:
Address:


Occupation:
  /s/ George F. Magera
  George F. Magera
  1001 Liberty Avenue Pittsburgh, PA 15222


  Assistant Secretary







































































 
 
SIGNATURE PAGE – OPTION DEED
 


